—Proceeding pursuant to CPLR article 78, inter alia, to vacate (1) a judgment of the Supreme Court, Kings County (Huttner, J.), dated June 20, 1995, which held Sheldon Hertz in contempt of court for his failure to report for jury service, and (2) an order of the same court, dated June 27, 1995, which, inter alia, directed the Sheriff to arrest Sheldon Hertz and produce him before the court forthwith, and to prohibit enforcement of that judgment and order.
Adjudged that the proceeding is dismissed, without costs or disbursements, as the judgment and order were superseded by order of the Supreme Court, Kings County, dated August 3, 1995. Copertino, J. P., Santucci, Altman and Hart, JJ., concur.